               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00381-MR


TEJERRICK JAMAL WALLCE,          )
                                 )
                     Petitioner, )
                                 )
               vs.               )                      MEMORANDUM OF
                                 )                      DECISION AND ORDER
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

       THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1] and Motion to

Proceed in Forma Pauperis [Doc. 4].

I.     BACKGROUND

       Tejerrick Jamal Wallace (the “Petitioner”) is a prisoner of the state of

North Carolina who pled guilty in Mecklenburg County Superior Court on

August 26, 2010 on one count of second-degree murder; one count of


1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates
and has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017) (“The
Secretary of Public Safety shall have control and custody of all prisoners serving sentence
in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary of Public
Safety, is the proper respondent in this action.


          Case 3:20-cv-00381-MR Document 6 Filed 11/23/20 Page 1 of 5
robbery with a dangerous weapon; one count of conspiracy to commit

robbery; one count of assault inflicting serious injury; and one count of

breaking and entering. [Doc. 1 at 1]. On the same date, the Petitioner was

sentenced to a maximum of 816 months imprisonment. [Id.]. The Petitioner

did not appeal. [Id. at 2].

         The Petitioner filed a Motion for Appropriate Relief (“MAR”) in the

Mecklenburg County Superior Court.                [Id.].2   In 2018, the Mecklenburg

County Superior Court denied the Petitioner’s MAR. [Id.].

         On October 22, 2018, the Petitioner filed a petition for writ of certiorari

with the North Carolina Court of Appeals. [Id. at 15]. On October 24, 2018,

the North Carolina Court of Appeals denied the Petitioner’s petition for writ

for certiorari. [Id.].

         On July 13, 2020, the Petitioner filed the present § 2254 Petition in this

Court. [Id.]. On July 30, 2020, the Petitioner filed a Motion to Proceed in

Forma Pauperis [Doc. 4].

II.      DISCUSSION

         The Court first considers the Petitioner’s Motion to Proceed in Forma

Pauperis. [Doc. 4]. In support of that request, the Petitioner submits an

affidavit stating that he has no monthly income and has no money or


2   The Petitioner does not provide the date that his MAR was filed.
                                              2

            Case 3:20-cv-00381-MR Document 6 Filed 11/23/20 Page 2 of 5
property. [Id.]. The Court is satisfied that the Petitioner does not have

sufficient resources with which to pay the filing fee for this matter. Therefore,

the Petitioner’s Motion to Proceed in Forma Pauperis [Doc. 4] will be granted.

      The Court turns next to the Petitioner’s Habeas Petition.             The

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a

statute of limitations for § 2254 petitions by a person in custody pursuant to

a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed

within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).


                                       3

         Case 3:20-cv-00381-MR Document 6 Filed 11/23/20 Page 3 of 5
      The Petitioner never filed an appeal of his August 26, 2010 conviction.

[Doc. 1]. As such, the Petitioner's convictions became final on September 9,

2010, when the time for seeking direct review expired. N.C. R. App. P. 4(a)(2)

(stating that appeals to the North Carolina Court of Appeals must be filed

within fourteen days after the entry of judgment); § 2244(d)(1)(A). The

AEDPA’s one-year statute of limitations then began running for 365 days

until it expired on September 9, 2011. The Petitioner, however, did not file

the present Petition until July 13, 2020. [Doc. 1]. As such, it appears that

his Petition is time-barred under § 2244(d)(1)(A).

      Because the Petitioner filed his Petition over a year after his judgment

became final, his Petition is subject to being dismissed as untimely unless

the Petitioner can demonstrate that the Petition is subject to statutory tolling

under § 2244(d)(1)(B), (C), or (D), or that equitable tolling should otherwise

apply.3 The Petitioner, however, has not provided an explanation for the

delay in filing his Petition and does not appear to assert that any of the other

exceptions in § 2244(d)(1) apply here.           Because the Petitioner has not

provided an explanation for the delay in filing his Petition, the Court will




3 “Generally, a litigant seeking equitable tolling bears the burden of establishing two
elements: (1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005).
                                          4

         Case 3:20-cv-00381-MR Document 6 Filed 11/23/20 Page 4 of 5
provide the Petitioner 21 days to explain why his Petition should not be

dismissed as untimely, including any reasons why equitable tolling should

apply. See Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002).

                                   ORDER

      IT IS, THEREFORE, ORDERED that:

      (1) The Petitioner’s Motion to Proceed in Forma Pauperis [Doc. 4] is

GRANTED.

      (2) The Petitioner shall, within 21 days of this Order, file a document

explaining why his § 2254 Petition for Writ of Habeas Corpus [Doc. 1] should

not be dismissed as untimely. Failure to comply with this Order shall result

in dismissal of the Petition without further notice.

      (3) The Clerk of Court is respectfully directed to substitute Erik A.

Hooks, Secretary of the North Carolina Department of Public Safety, as the

respondent in this action.

      IT IS SO ORDERED.         Signed: November 23, 2020




                                         5

         Case 3:20-cv-00381-MR Document 6 Filed 11/23/20 Page 5 of 5
